                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


Bobbitt                                    Case No. 6:18-cv-01506

Versus                                     Judge Michael J Juneau

Commissioner of Social Security            Magistrate Judge Carol B. Whitehurst

                               JUDGMENT
      For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein, noting the absence objections thereto, and

concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the Commissioner’s decision be REVERSED and

REMANDED pursuant to the fourth sentence of 42 U.S.C. § 405(g) with instructions

that an ALJ fully and fairly develop the record as set out in this memorandum to

insure that it contains sufficient evidence to make an informed decision and to

consider such evidence in its opinion.

      IT IS FURTHER ORDERED that a consultative rheumatological

examination be ordered with particular consideration of the onset of the claimant’s

severe arthritis and the effect of her morbid obesity on her exertional limitations.

      SIGNED in Lafayette, Louisiana, on this 9th day of December, 2019.


                                         _______________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
